 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   LAURA HUTCHINSON,              ) Case No.: 1:15-cv-01047 JLT
                                    )
12               Plaintiff,         ) ORDER LIFTING THE STAY AND FURTHER
                                    ) SCHEDULING ORDER
13        v.                        )
                                    )
14   BEAR VALLEY COMMUNITY SERVICES )
     DISTRICT and DAVID EDMONDS,    )
15                                  )
                 Defendants.        )
16
17          At the request of the parties, the Court stayed the case to allow them to settle the action. (Doc.
18   58) The Court held an informal telephone conference (Doc. 62) to determine the status of the matter
19   and verified that though the parties believed they had resolved the action, in completing the settlement
20   documents, they determined there is an unbreachable disagreement on a key term. Thus, the Court
21   ORDERS:
22          1.      The stay is LIFTED;
23          2.      The case schedule is amended as follows:
24                  a.     All non-expert discovery SHALL be completed no later than July 15, 2019;
25                  b.     Experts SHALL be disclosed no later than July 29, 2019 and any rebuttal
26   experts SHALL be disclosed by August 30, 2019;
27                  c.     Non-dispositive motions, if any, SHALL be filed no later than October 10,
28   2019 and heard no later than November 8, 2019;
 1                  d.     Dispositive motions, if any, SHALL be filed no later than November 29, 2019

 2   and heard no later than January 3, 2020;

 3                  e.     The pretrial conference is CONTINUED to February 7, 2020 at 9:00 a.m.

 4                  f.     The trial is CONTINUED to March 23, 2020 at 8:30 a.m.

 5          3.      The parties may jointly request the Court set a further settlement conference if they

 6   believe it would be productive, but they are encouraged to continue to make efforts to resolve the

 7   matter informally.

 8
 9   IT IS SO ORDERED.

10      Dated:     March 13, 2019                             /s/ Jennifer L. Thurston
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
